Exhibit 10.12 FORM OF BRYN MAWR BANK CORPORATION RESTRICTED STOCK UNIT AGREEMENT FOR EXECUTIVES (SERVICE/PERFORMANCE-BASED) SUBJECT TO THE AMENDED AND RESTATED 2 Grantee: Date of Grant:[] Total Number of RSUs:[] Number of time-based RSUs:[] (“Time-Based RSUs”) Target number of performance-based RSUs: [] (“Performance-Based RSUs”) Service Period:[] to [] (“Service Period”) Vesting Dates for Time-Based RSU’s: [], [] and [] Performance Goal: Certain conditions and goals as determined according to Exhibit A hereto RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of the Date of Grant set forth above by and between BRYN MAWR BANK CORPORATION (the “Corporation”) and the Grantee named above (the “Grantee”). 1. The Plan . This Agreement is subject to the terms and conditions of the Amended and Restated Bryn Mawr Bank Corporation 2010 Long Term Incentive Plan (the “Plan”) as approved by the Board of Directors of the Corporation on February27, 2015 and by the Corporation’s shareholders on April30, 2015. Except as otherwise specified herein, all capitalized terms used in this Agreement shall have the meanings given to them in the Plan. 2. Grant of Restricted Stock Units . a.Subject to the terms and conditions of the Plan and this Agreement, and the Grantee’s acceptance of same by execution of this Agreement, the Corporation’s Compensation Committee (“Compensation Committee”) hereby grants to the Grantee the number of Restricted Stock Units set forth under “Total Number of RSUs” above (the “RSUs”). b.Upon vesting of the RSUs and satisfaction of all of the other terms and conditions in this Agreement, the Corporation will issue stock representing the shares underlying the vested RSUs (regardless of whether such RSUs are Time-Based RSUs or Performance-Based RSUs) as soon as practicable following the Time Vesting Date (as defined in subsection 3(a) below), in the case of the vested Time-Based RSUs, and the Performance Vesting Date (as defined in subsection 3(b) below), in the case of the Performance-Based RSUs. 3. Terms and Conditions . The Grant is subject to the following terms and conditions: a.
